Citation Nr: 9904550	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-47 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia, to 
include the issue of whether there was a timely substantive 
appeal to the Statement of the Case dated December 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1978 to 
May 1978.  In reviewing the claims folder, the undersigned 
notes that by a rating action of November 1995, the RO 
determined that new and material had not been submitted to 
reopen a claim for service connection for schizophrenia.  The 
veteran was notified of this decision in November 22, 1995.

In a statement received in June 1996, the veteran appears to 
have raised a claim for non-service connected pension 
benefits.  The issue of veteran's entitlement to non-service 
connected pension benefits is not inextricably intertwined 
with the current appeal.  Accordingly, the issue is referred 
to the RO for the appropriate action.


REMAND

On May 31, 1996, the veteran forwarded an "Appeal to Board 
of Veterans' Appeals" (VA Form 9) in which he expressed his 
disagreement with the aforementioned November 1995 rating 
decision.  The RO construed this to be a notice of 
disagreement and issued the veteran a Statement of the Case 
on December 6, 1996.  Under the section entitled 
"Adjudicative Actions," the RO indicated that the veteran's 
claim was received in September 1995, that he was notified of 
the November 1995 rating action on November 22, 1995, and 
that a Notice of Disagreement was received on May 31, 1996.  
An attached cover letter informed the veteran that he had to 
file his appeal within 60 days of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he had appealed.  
No information concerning the veteran or his claim was 
received until February 24, 1998.  Furthermore, there is no 
evidence of correspondence from the veteran until June 1998.

In view of the above development, there is a question as to 
whether there was a timely substantive appeal to the 
Statement of the Case dated December 1996 of which he 
received notification by letter dated December 6, 1996.  In 
this regard, the applicable criteria provide as follows:  
"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (1998).  Thus, to ensure the veteran is not 
prejudiced by the Board of Veterans' Appeals (Board) 
considering a question not yet addressed by the RO, the 
claims folder must be returned to the RO for their initial 
review of the timeliness matter.  Floyd v. Brown, 9 Vet. 
App. 88 (1996); See also Curry v. Brown, 7 Vet. App. 59, 67 
(1994).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of whether there 
was a timely substantive appeal to the 
Statement of the Case dated December 
1996.  The veteran and his representative 
should be asked whether they wish to 
submit additional evidence or argument 
pertaining to this matter.  The veteran 
should also be advised that he may appear 
at a hearing to present argument on this 
issue.  (He may appear at a regional 
office hearing presided over by a hearing 
office and/or he may appear for a hearing 
before a member of the Board, sitting in 
Washington, DC.)

2.  The RO should adjudicate the 
timeliness issue and furnish the veteran 
and his representative with a 
supplemental statement of the case on 
this matter.  An opportunity to respond 
should be provided to all interested 
parties.  Thereafter, the case should be 
returned to the Board for continuation of 
appellate review.

Subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no action until otherwise 
notified, but he or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to afford due process.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


